 

Exhibit 10.6 

 



CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of November 9, 2018,
(“Effective Date”), by and between One Horizon Group, Inc. (NASDAQ: OHGI), a
Delaware Corporation with an office and place of business located at 34 South
Molton Street, London W1K 5RG UK (“OHGI” or the “Company”), and One Percent
Investments, Inc. with an address at 330 Clematis Street, Suite 217, West Palm
Beach, FL 33401 (“Consultant”). The Company and/or the Consultant may each be
referred to herein as a “Party,” and collectively as the “Parties.”

 

WHEREAS, the Company is exploring potential strategic alliances and/or business
transactions to acquire additional technology for data analytics in advancement
of its business growth;

 

WHEREAS, Consultant has experience working with digital technology companies and
performing related research and evaluation and has introduced the Company to a
number of potential strategic alliances, which may lead to the completion of
business transactions and Consultant has also been advising the Company in
regards to expansion of its professional staff in support of the same;

 

NOW THEREFORE, the Company has requested that consultant undertake these
services at the direction of the Company and engage in related activities
(“Consulting Services”); and the Company agrees to retain the Consultant to
provide the Consulting Services and the Consultant will provide the Consulting
Services for the “Term” (as defined in Section 1) of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and intending to be legally
bound hereby, the Consultant and the Company agree as follows:

 

1.             TERM. This Agreement shall commence upon receipt of the
Compensation st forth in Section 4(a) and shall extend thereafter for an initial
period of six (6) months (“Term”). Unless immediate termination is otherwise
specifically permitted herein or by applicable law (e.g. for material breach),
the Company may cancel this Agreement by providing thirty (30) calendar days
written notice to Consultant (“Termination Notice”). Notwithstanding, in the
event of termination, the Compensation (Section 4) shall be immediately due and
payable.

 

2.             CONSULTING SERVICES. The Company expressly acknowledges and
agrees that the Consulting Services are to be performed in a commercially
reasonable manner and are not legal or broker-dealer services and that the
execution of this Agreement does not guaranty any particular success or result.

 

3.             APPROVAL OF INFORMATION. The Company shall furnish the Consultant
with such information as is reasonably required in order for the Consultant to
perform its duties hereunder (all such information so furnished, “Information”).
The Company recognizes and confirms that the Consultant (i) will use, and rely
primarily on, the Information and information available from generally
recognized public sources (“Public Information”) in rendering the Consulting
Services without having independently verified the same, (ii) does not assume
responsibility for the accuracy of completeness of the Information and Public
Information, (iii) will not make an appraisal of any assets of the Company,
and/or (iv) will provide the Consulting Services based on the Information and
the Public Information.

 



Page 1 of 5 

 

 

It is the Company’s responsibility to make certain that the Information to be
furnished by the Company, when delivered, will be true and correct in all
material respects and will not contain any misstatement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading. The Company shall promptly notify the Consultant
of any material inaccuracy or misstatement in, or material omission from, any
Information theretofore delivered to the Consultant, or in any Public
Information to the extent that the Company is aware of the same.

 

4.COMPENSATION.

 

For the Consulting Services rendered during the Term, the following
“Compensation” shall be due and owing the Consultant from the Company:

 

a)The Company shall issue and immediately and irrevocably deliver to the
Consultant One Million Two Hundred and Fifty Thousand (1,250,000) shares of OHGI
Common Stock (“Consultant Shares”).

 

b)At no time may Consultant be deemed to be the beneficial owner of more than
4.99% of OHGI’s Common Stock, as determined under the beneficial ownership rules
of the Securities Exchange Commission (“SEC”) by virtue of the ownership by
Consultant of OHGI Common Stock (“4.99% Blocker”).

 

c)Upon closing of any transaction for which the Consulting Services have been
provided, and also subject to the 4.99% Blocker, Consultant shall be issued an
additional Five Hundred Thousand (500,000) shares of OHGI Common Stock
(“Subsequent Consultant Shares”).

 

d)Subject to the 4.99% Blocker, the Company agrees to register the Consultant
Shares and any Subsequent Consultant Shares within thirty (30) days from the
issuance of the same pursuant to Company-filed S-3 Registration Statement(s).

 

e)Unless otherwise indicated in this Agreement, Subsequent Consultant Shares
shall be issued to Consultant within ten (10) business days from the closing of
any strategic alliance or transaction.

 

f)As may be applicable, the Company agrees to take any and all action(s)
necessary to clear of restriction the Consultant Shares and any and all
Subsequent Consultant Shares awarded to the Consultant under this Section 4 upon
presentation of any Rule 144 application by the Consultant or its broker,
including, without limitation, (i) authorizing the Company’s transfer agent to
remove the restrictive legend on the Consultant Shares or any and all Subsequent
Consultant Shares;

 



Page 2 of 5 

 

 

(ii)expediting the acquisition of a legal opinion from the Company’s authorized
counsel at Company’s expense (or, in the event the Consultant uses its own
counsel, at the Company’s expense up to $500) favorably opining as to the
removal of the restrictive legend; and

 

(iii)cooperating and communicating with the Consultant and its broker in order
to use the Company’s commercially reasonable efforts to clear the Consultant
Shares and any and all Subsequent Consultant Shares of restriction as soon as
possible after presentation of a Rule 144 application by the Consultant or its
broker to either the Company or its transfer agent. Further, the Company agrees
not to unreasonably withhold or delay the approval of any application filed by
the Consultant or its broker under Rule 144 to clear the Consultant Shares or
any and all Subsequent Consultant Shares of restriction.

 

g)The Parties shall negotiate and agree in good faith regarding the Consultant’s
Compensation for any Consulting Services to be provided beyond the scope of this
Agreement and/or the Term depending upon the Company’s needs at such time and
the services being requested.

 

5.             LIMITATION OF ENGAGEMENT. The Company acknowledges that the
Consultant is providing the Consulting Services as an independent contractor.

 

6.             CONFIDENTIALITY. Other than as required by applicable law,
neither the Consultant nor any of its employees, agents, and/or officers or
directors shall disclose any knowledge or information they have obtained in the
course of performing the Consulting Services, if such knowledge or information
concerns the confidential or non-public affairs of the Company, without the
Company’s prior consent. The existence of this Agreement is also privileged and
confidential subject to applicable Securities Laws.

 

7.COMPLIANCE AND GOVERNING LAW.

 

a)OHGI, in connection with the issuance of any stock to Consultant hereunder, as
may be applicable, shall be responsible for any and all compliance with
applicable Securities Laws, rules and regulations.

 

b)Company recognizes that failure to timely make its filings under the
Securities Exchange Act of 1934 (“Exchange Act”) will materially hinder the
effectiveness of the Consulting Services and will constitute automatic grounds
for cancellation by the Consultant and all Compensation paid to the Consultant
up to and including the date of such failure shall be deemed fully earned by the
Consultant as of such date.

 

c)This Agreement shall be governed by and construed in accordance with the laws
of the State of Florida applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the courts located in Palm
Beach County, Florida. The Parties expressly agree to submit themselves to and
expressly waive any rights they may have to contest the jurisdiction, venue or
authority of any such courts.

 



Page 3 of 5 

 

 

d)It is specifically understood that the Consultant is not and does not hold
itself out to be a ‘broker/dealer’ as that term is understood in applicable law
(including the ‘Paul Anka’ SEC no-action letter dated July 24, 1991, and the
‘Country Business, Inc.’ SEC no-action letter dated November 8, 2006) in
reference to the Company procuring financing sources and merger and/or
acquisition candidates, and the Consultant does not normally provide such
services.

 

e)Any Compensation obligation hereunder shall survive the merger, acquisition or
other change in the form of entity of the Company and to the extent it remains
unfulfilled, shall be assigned and transferred to any successor to the Company.

 

f)It is understood and agreed that the Company and not the Consultant is
responsible to perform any and all due diligence on any broker/dealer, lender,
merger or acquisition candidate, strategic partner or transaction introduced to
the Company by the Consultant under this Agreement prior to the Company
receiving funds or closing any transaction.

 

8.             NOTICE. All notices and correspondence hereunder shall be in
writing and sent by e-mail or FedEx to the applicable Party at the addresses set
forth above.

 

9.             INDEMNIFICATION. The Company agrees to indemnify, defend and hold
harmless the Consultant, its officers, directors, members, employees,
affiliates, and agents against all losses, expenses, damages and costs,
including reasonable attorneys’ fees, resulting from any act, action or
omission, arising out of or related to the services provided by Consultant under
this Agreement, except for acts of the Consultant of willful misconduct or gross
negligence related to this Agreement.

 

10.           LIMITATIONS. Any liability of the Consultant, its officers,
directors, members, employees, affiliates, agents or representatives shall not
exceed ten percent (10%) of the initial value in United States Dollars of the
Compensation actually paid to the Consultant by the Company pursuant to Section
4 of this Agreement.

 

11.           EXPENSES. The Company will reimburse the Consultant for its
receipted expenses approved by the Company in advance, including, but not
limited to, expenses relating to the Consultant’s travel and lodging, which
expenses during the Term shall not exceed fifty thousand dollars ($50,000). The
Consultant shall always seek advance approval from the Company for any single
expense that exceeds five thousand dollars ($5,000). The Company shall also
reimburse Consultant upon presentation of any expenses incurred by the
Consultant for collection of any Compensation due to the Consultant under
Section 4 of this Agreement, including but not limited to reasonable attorneys’
fees and court costs. Reimbursement shall be made within fifteen (15) business
days following the receipt by the Company of the Consultant’s invoice related to
any such expenses.

 



Page 4 of 5 

 

 

12.           MISCELLANEOUS. This Agreement shall not be modified or amended
except in writing signed by the Parties; shall be binding upon and inure to the
benefit of the Parties and their respective assigns or successors; and
constitutes the entire agreement of the Parties and supersedes any prior
agreements. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
e-mail scans) each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

One Horizon Group, Inc. represents and warrants that all of the Consultant
Shares and any and all Subsequent Consultant Shares shall be or will have been
validly issued, fully paid and non-assessable and that the Company’s Board of
Directors has or shall have duly authorized the issuance and transfer thereof to
Consultant. The Company agrees to promptly file this Agreement with the
appropriate governing bodies and to reference the same in its next Exchange Act
filing.

 

IN WITNESS WHEREOF, the Parties below have each caused this Agreement to be
executed as of the date first set forth above.

 



One Percent Investments, Inc. One Horizon Group, Inc.             By: /s/ Mark
Peikin   By: /s/ Martin Ward   Name: Mark Peikin   Name: Martin Ward   Duly
Authorized   Title: CFO         Duly Authorized  



 



Page 5 of 5 

 

